DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on May 11, 2022.
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Walker (USP: 10,681,506), in view of  Harris  (USP: 8,355,720). 

As per Claim 1 Walker teaches a method of indicating an audio forwarding failure at a Radio-over-Internet-Protocol (RoIP) gateway device of a RoIP system, the method comprising (See fig. 6  element 55(RoIP) gateway device of RoIP system): 
detecting audio communication from a radio handset communicatively coupled with the RoIP gateway device (Col. 9 line 50-60 Radio users 49 use two-way radios with antennae 51 to communicate with the Radio Console 45. Likewise, radio users 52 use two-way radios 53 with antennae 54 to communicate with the PTT server 12 through a RoIP gateway 55. ); 
determining an error in forwarding the audio communication to at least a portion of devices connected to the RoIP system (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  The first gateway has an SDR-PTT control protocol configured to send descriptions of the SDR server and the SDR server send RCRT entries from the PTT server to the SDR server create a secure message digest of a packet by a packet source to authenticate the packet by the PTT server any error status in the push-to-talk over cellular communication system.  state for the radio frequency of interest; and Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit); and
 sending an audio notification indicative of the error to the radio handset after determining the audio communication from the radio handset has ended(Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ), wherein: the audio notification corresponds to a carrier operated relay (COR) signal, and the audio notification is transmitted when a valid audio communication is 
detected from the radio handset (Col. 4 line. 25-40; Col. 6 line 40-50; COR Carrier Operated Relay describe by the SDR server the SDR receiver's carrier (COR) state for a radio frequency of interest; and describe by the PTT server any error status in the push-to-talk over cellular communication system). 

However Walker does not explicitly disclose responsive to the detecting, buffering at least a portion of the audio communication;
 Harris discloses responsive to the detecting, buffering at least a portion of the audio communication (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 2 Walker- Harris teaches the method of claim 1, wherein the radio handset comprises a half-duplex radio handset (Col. 1 line 34-44 A central tenet of PTT applications is that conversations are half-duplex. This half-duplex characteristic arose from the use of two-way radio (LMR) usage, where it was an inherent limitation of the two-way radio technology).

As per Claim 3 Walker- Harris teaches the method of claim 1, wherein the audio notification comprises a recorded message or audio tone (Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).

As per Claim 4 Walker- Harris teaches the method of claim 1, However Walker does not explicitly disclose wherein determining the error comprises determining audio forwarding conditions are not met 
Harris discloses wherein determining the error comprises determining audio forwarding conditions are not met (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 5 Walker- Harris teaches the method of claim 1, However Walker does not explicitly disclose further determining audio forwarding conditions are not met prior to a threshold amount of buffering has occurred.
Harris discloses determining the audio forwarding conditions are not met prior to a threshold amount of buffering has occurred. (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 6 Walker- Harris teaches the method of claim 1, wherein determining the error comprises determining, after forwarding the audio, that the audio has failed to be successfully forwarded to at least one receiving device of the RoIP system (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ).

As per Claim 7 Walker- Harris teaches the method of claim 1, However Walker does not explicitly disclose wherein a size or time limit for the buffering is determined based on user input 
Harris discloses wherein a size or time limit for the buffering is determined based on user input (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 8 Walker- Harris teaches the method of claim 1, wherein the audio notification is further indicative of an error type of the error in forwarding the audio communication (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ).

As per Claim 9 Walker teaches a RoIP system for indicating an audio forwarding failure at a Radio-over-Internet-Protocol (RoIP) gateway device, the RoIP system comprising(See fig. 6  element 55(RoIP) gateway device of RoIP system): 
a radio handset (Col. 6 line 7-10 PTT users can be transmitted to radio communications users as illustrated in FIG. 3.); 
the RoIP gateway device, wherein the RoIP gateway device(See fig. 6  element 55(RoIP) gateway device of RoIP system):
detects audio communication from the radio handset communicatively coupled with the RoIP gateway device (Col. 9 line 50-60 Radio users 49 use two-way radios with antennae 51 to communicate with the Radio Console 45. Likewise, radio users 52 use two-way radios 53 with antennae 54 to communicate with the PTT server 12 through a RoIP gateway 55. ), determines an error in forwarding the audio communication to at least a portion of devices connected to the RoIP system(Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  The first gateway has an SDR-PTT control protocol configured to send descriptions of the SDR server and the SDR server send RCRT entries from the PTT server to the SDR server create a secure message digest of a packet by a packet source to authenticate the packet by the PTT server any error status in the push-to-talk over cellular communication system.  state for the radio frequency of interest; and Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit);, and sends an audio notification indicative of the error to the radio handset after determining the audio communication from the radio handset has ended (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ), wherein: the audio notification corresponds to a carrier operated relay (COR) signal, and the audio notification is transmitted when a valid audio communication is  detected from the radio handset (Col. 4 line. 25-40; Col. 6 line 40-50; COR Carrier Operated Relay describe by the SDR server the SDR receiver's carrier (COR) state for a radio frequency of interest; and describe by the PTT server any error status in the push-to-talk over cellular communication system).  

However Walker does not explicitly disclose buffers at least a portion of the audio communication upon the detection of audio communication,
 Harris discloses buffers at least a portion of the audio communication upon the detection of audio communication, (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 10 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway device of claim 9, wherein the radio handset comprises a half-duplex radio handset (Col. 1 line 34-44 A central tenet of PTT applications is that conversations are half-duplex. This half-duplex characteristic arose from the use of two-way radio (LMR) usage, where it was an inherent limitation of the two-way radio technology).

As per Claim 11 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway device of claim 9, wherein the audio notification comprises a recorded message, Morse code, or audio tone(Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).

As per Claim 12 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway device  of claim 9, However Walker does not explicitly disclose wherein the error is that audio forwarding conditions are not met.
Harris discloses wherein determining the error comprises determining audio forwarding conditions are not met (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 13 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway device of claim 9, However Walker does not explicitly disclose wherein a size or time limit for the buffering is determined based on user input.
Harris discloses wherein a size or time limit for the buffering is determined based on user input (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 14 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 9, wherein the audio notification is further indicative of an error type of the error in forwarding the audio communication (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. )..

As per Claim 15 Walker teaches a RoIP system for indicating an audio forwarding failure at a Radio-over-Internet-Protocol (RoIP) gateway device, the RoIP system comprising one or more processors and one or more memories with code for (See fig. 6  element 55(RoIP) gateway device of RoIP system):
 detecting audio communication from a radio handset communicatively coupled with the RoIP gateway device (Col. 9 line 50-60 Radio users 49 use two-way radios with antennae 51 to communicate with the Radio Console 45. Likewise, radio users 52 use two-way radios 53 with antennae 54 to communicate with the PTT server 12 through a RoIP gateway 55. );
 determining an error in forwarding the audio communication to at least a portion of devices connected to the RoIP system (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  The first gateway has an SDR-PTT control protocol configured to send descriptions of the SDR server and the SDR server send RCRT entries from the PTT server to the SDR server create a secure message digest of a packet by a packet source to authenticate the packet by the PTT server any error status in the push-to-talk over cellular communication system.  state for the radio frequency of interest; and Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit); and sending an audio notification indicative of the error to the radio handset after determining the audio communication from the radio handset has ended (Col. 3 line 1-10; Col. 6 line 40-50 Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit. Indicating by the PTT server error status, such as if the SDR server has exceeded its transmitting time limit.  This means there can be no single point of failure or control. The former provides typical fault tolerance arising from equipment and network failure conditions. ).
wherein: the audio notification corresponds to a carrier operated relay (COR) signal, and the audio notification is transmitted when a valid audio communication is  detected from the radio handset (Col. 4 line. 25-40; Col. 6 line 40-50; COR Carrier Operated Relay describe by the SDR server the SDR receiver's carrier (COR) state for a radio frequency of interest; and describe by the PTT server any error status in the push-to-talk over cellular communication system).
However Walker does not explicitly disclose responsive to the detecting, buffering at least a portion of the audio communication
 Harris discloses responsive to the detecting, buffering at least a portion of the audio communication (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 16 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway device of claim 15, wherein the radio handset comprises a half-duplex radio handset (Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).

As per Claim 17 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway device of claim 15, wherein the audio notification comprises a recorded message or audio tone(Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).

As per Claim 18 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway of claim 15, However Walker does not explicitly disclose wherein determining the error comprises determining audio forwarding conditions are not met
 Harris discloses wherein determining the error comprises determining audio forwarding conditions are not met (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).
.
As per Claim 19 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway device of claim 15, However Walker does not explicitly disclose further determining audio forwarding conditions are not met prior to a threshold amount of buffering has occurred.
However Walker does not explicitly disclose responsive to the detecting, buffering at least a portion of the audio communication
 Harris discloses further determining the audio forwarding conditions are not met prior to a threshold amount of buffering has occurred (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

As per Claim 20 Walker- Harris teaches the RoIP system for indicating the audio forwarding failure at the RoIP gateway device of claim 15, wherein determining the error comprises determining, after forwarding the audio, that the audio has failed to be successfully forwarded to at least one receiving device of the RoIP system (Col. 3 line 36-45; Col. 2 line 35-40 An important function of radio communications is two-tone audio paging, also known as fire-tones. A sequence of audio tones is sent on the radio channel, prior to the dispatcher speaking, push-to-talk network. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio.. ).
However Walker does not explicitly disclose responsive to the detecting, buffering at least a portion of the audio communication
 Harris discloses further determining the audio forwarding conditions are not met prior to a threshold amount of buffering has occurred (Col. 5 line 25-50; Col. 7 line 15-25  FIG. 5 illustrates buffers and transmitting vocoded audio frames in the vocoded frame buffers according to at least on embodiment of the invention. The vocoded audio packets are subsequently transmitted to a Push-To-Talk ("PTT") server 645 or chat server, which then forwards the vocoded audio packets to a second radio access network, audio frames are inserted into a playout buffer of the target mobile station. In this case, the ten received vocoded audio frames are inserted into the second playout buffer. a determination is made as to whether the threshold vocoded frame buffer size has been met by the vocoded frame buffer N. As discussed above with respect to FIG. 4, the threshold size may be ten vocoded audio frames..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include buffering the audio communication as taught by Harris for reliability, to ensure that a reselection is about to occur, the vocoded audio frames in the vocoded frame input buffer output to a transmit output buffer.. (See Harris Col. 7 line 55-62 ).

Response to Argument(s)

Applicant's argument(s) filed on October May 11, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page 7 the Applicant argues in substance that: 

(A)  “Walker does not teach any audio notification. Hence, claim 1 is clearly distinguishable over Walker and Harris, and it is respectfully requested that the section 103 rejections of claim 1 be withdrawn. Claims 2-8 depend from claim 1 and are distinguishable over the cited art for at least the reasons previously described...”

• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Walker explicitly states that the PTToC communication system have a panic button application for cellular mobile devices, computers, and radios which are communicating over the Internet with the PTT servicer, when a panic button application is activated by a user, the PTT server is constructed to send an emergency alert to all other users having the panic button application. Audio tones are detected on a radio channel and are used to alert specific PTT users and to play the radio channel's audio. The WebRTC gateway allows anyone with a web browser to immediately join a live call. The MOU server provides a means for agencies to securely document how they wish to share the radio channels with other persons and organizations and can automatically implement the sharing that is specified in its stored agreements, via connection to APIs of various PTT systems. MOU agreements may specify that a sharing agreement be implemented only in response to a pre-defined condition, can continually check whether this condition is met, and can implement the sharing agreement if so. The panic button can start a PTT call in a predefined talk group and send a text alert to 911, in response to the panic button being activated by a user. 
Example from Walker: (Col. 11 line10-35 This can include all users on the campus account, plus any other panic app user that should be notified in an emergency. This emergency alert also opens a PTT call on a predefined talk-group. If this talk group is one that is radio integrated, it effectively connects all the panic app users with all radio users, which could include police and other first responders).

	Therefore Walker and Harris reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468